[Cite as St. Clairsville v. Jeffers, 2016-Ohio-5574.]



                              STATE OF OHIO, BELMONT COUNTY
                                    IN THE COURT OF APPEALS
                                          SEVENTH DISTRICT

CITY OF ST. CLAIRSVILLE,                                )
                                                        )
         PLAINTIFF-APPELLEE,                            )
                                                        )                CASE NO. 15 BE 0017
V.                                                      )
                                                        )                     OPINION
WILLIAM H. JEFFERS,                                     )
                                                        )
         DEFENDANT-APPELLANT.                           )

CHARACTER OF PROCEEDINGS:                               Criminal Appeal from Belmont County
                                                        Northern Division Court of Belmont
                                                        County, Ohio
                                                        Case No. 14CRB00990

JUDGMENT:                                               Affirmed

APPEARANCES:
For Plaintiff-Appellee                                  No brief filed

For Defendant-Appellant                                 William Jeffers, Pro-se
                                                        199 Young Lane
                                                        St. Clairsville, Ohio 43950




JUDGES:

Hon. Gene Donofrio
Hon. Mary DeGenaro
Hon. Carol Ann Robb


                                                        Dated: August 24, 2016
[Cite as St. Clairsville v. Jeffers, 2016-Ohio-5574.]
DONOFRIO, P.J.

         {¶1}     Defendant-appellant, William Jeffers, appeals from a Belmont County
Northern Division Court judgment convicting him of a violation of a St. Clairsville City
Ordinance entitled “Loud Sound Amplifying Devices Prohibited.”
         {¶2}     On October 24, 2014, St. Clairsville Patrolman David Arbenz responded
to a complaint of loud music coming from appellant’s address. Apparently, this was
not the first complaint of loud music coming from appellant’s address. Patrolman
Arbenz indicated that he was going to cite appellant for violating the city’s loud music
ordinance.
         {¶3}     On November 20, 2014, Patrolman Arbenz filed a complaint in the
Mayor’s Court charging appellant with a violation of St. Clairsville City Ordinance
509.09, which provides:

         No person operating or occupying a motor vehicle on a street, highway,
         alley, parking lot or driveway shall operate or permit the operation of
         any sound amplification system from within the vehicle so that the
         sound is plainly audible at a distance of sixty feet from the vehicle.

St. Clairsville City Ordinance 509.09(a). Appellant entered a plea of not guilty.
         {¶4}     The case was subsequently transferred to the Northern Division Court,
which held a trial on the matter. The trial court found appellant guilty of violating the
ordinance. It imposed a fine of $350 and ordered him to pay court costs of $95.
         {¶5}     Appellant filed a timely notice of appeal on April 3, 2015. The trial court
granted appellant’s motion for a stay of his sentence pending this appeal. Appellant,
acting pro se, now raises three assignments of error.
         {¶6}     Appellant’s first assignment of error states:

                  CITY OF ST. CLAIRSVILLE MAYOR’S COURT SUMMONED
         ME ON CHARGES THAT NEVER EXISTED ON OHIO UNIFORM
         INCIDENT          REPORT-            INCIDENT   NUMBER-14-C684      DATED
         10/24/2014 WHICH STATES ON PAGED [sic.] 2 THAT UNDER
         CHARGES FILED, N, MEANING NO. MAYOR, ROBERT VINCENZO
                                                                                -2-


       TRANSFERRED THIS CASE TO WESTERN DIVISION COURT TO
       JUDGE ERIC COSTINE.          JUDGE ERIC COSTINE RECEIVED THE
       CASE THEN TRANSFERRED THE CASE TO NORTHERN DIVISION
       COURT STATING THE REASON OF TRANSFER WAS DUE TO A
       POTENTIAL CONFLICT OF INTEREST.                  THE THREE COURTS
       NEGLECTED TO NOTICE THAT NO CHARGES WERE FILED WHICH
       VIOLATED MY CIVIL RIGHTS OF DUE PROCESS IN THE COURTS
       OF LAWS OF THE UNITED STATES OF AMERICA.

       {¶7}   Appellant argues here that charges were never filed against him. He
relies on a copy of the Ohio Uniform Incident Report and a copy of a police call log,
which he asserts demonstrate that he was never charged in this case.
       {¶8}   The record contains a copy of an Ohio Uniform Incident Report dated
October 24, 2014. The report lists the offense as “Noise Ordinance” and lists St.
Clairsville Ordinance 509.09. The report contains appellant’s name and address.
The report contains a section labeled “Charges Filed?” This section contains two
boxes that the officer can check. One box has a “Y” and the other box has an “N.”
The “N” box is checked on the report, which seems to indicate that no charges were
filed at that time. Appellant relies on this “N” box in support of his argument here.
       {¶9}   But the report also contains a narrative by Patrolman Arbenz. In the
narrative the patrolman states:     “I advised Mr. Jeffers that I was citing him into
Mayors Court for his loud music and that if he did not turn it off or down that he would
face additional charges and that I would seize his stereo.”
       {¶10} And on November 20, 2014, Patrolman Arbenz filed a complaint in
mayor’s court alleging that on or about October 24, 2014, appellant violated St.
Clairsville Ordinance 509.09.
       {¶11} The only copy of a police call record report contained in the record is
dated October 10, 2014.       It documents a complaint to the St. Clairsville Police
Department of appellant “blaring his music.” The report indicates that Patrolman
Arbenz responded to the complaint, brought appellant a copy of the loud noise
                                                                                -3-


ordinance, and advised appellant to turn down his music. Thus, this call record does
not pertain to the offense at issue. It deals with a different complaint made two
weeks before the offense at hand.
       {¶12} As can be seen from the record, appellant was properly charged in this
case. Although the “N” box was checked on the incident report for charges filed,
Patrolman Arbenz informed appellant that he was citing him in mayor’s court for
violating the loud noise ordinance. And the patrolman followed through and filed the
complaint in mayor’s court as he said he would. Additionally, the police call report
that appellant relies on deals with a separate occurrence of police being called to his
house due to his loud music. That time, the patrolman did not charge appellant but
only gave him a warning and a copy of the ordinance.
       {¶13} In sum, the record demonstrates that appellant was properly charged in
this case with violating St. Clairsville City Ordinance 509.09.
       {¶14} Accordingly, appellant’s first assignment of error is without merit.
       {¶15} Appellant’s second assignment of error states:

              THE COMMITMENT AFTER CONVICTION AND SENTENCE
       TRIAL BEFORE NORTHERN DIVISION COURT STATES THAT THE
       DEFENDANT HAS BEEN TRIED AND FOUND GUILTY AND
       SENTENCED TO IMPRISONMENT IN THE BELMONT COUNTY JAIL
       FOR 7 DAYS COMMENCING ON 02/04 2015.                   THIS DOCUMENT
       WAS     SCANNED       AND     SIGNED     BY    DONNA       L.   COTTAGE,
       CLERK/DEPUTY CLERK, BUT NOT TIME STAMPED, YET WAS
       MADE PART THE RECORD. I WAS TRIED AND FOUND GUILTY
       BEFORE THE COURT OF TRIAL SET FOR MARCH 6, 2015.

       {¶16} During a February 4, 2015 motion hearing, appellant became quite
argumentative with the court. After several admonitions, the court held appellant in
contempt and ordered him to jail for three days. (Tr. 31). Appellant continued to
argue with the court, so the court increased the jail term to seven days. (Tr. 31-32).
                                                                                 -4-


A filed-stamped judgment entry documenting the contempt is contained in the record.
(February 4, 2015 Docket and Journal Entry). Two days later, at another hearing, the
court suspended the five days remaining on the jail sentence. (Tr. 36).
       {¶17} Appellant does not offer an argument in support of this assignment of
error. From reading the assignment of error, it seems he is arguing that the trial court
never filed a time-stamped judgment entry regarding his contempt.
       {¶18} Appellant’s complaint that there is no file-stamped judgment entry
documenting his contempt is meritless.          The record contains a filed-stamped
judgment entry dated February 4, 2015, documenting the contempt.
       {¶19} Accordingly, appellant’s second assignment of error is without merit.
       {¶20} Appellant’s third assignment of error states:

                ON THE DATE OF MARCH 6, 2015 THE COURT HAD ON
       RECORD 2 POLICE REPORTS ONE Ʌ’S [sic.] MARKED AS THEIR
       EXHIBIT 2, WHICH HAD NO TIME STAMP FOR FILING. THE COURT
       TOTALLY IGNORED THIS              CALL    RECORD REPORT            DATED
       10/24/2014, 20:00 HOURS IN WHICH IT WAS STATED, NOT
       COMPLETED AND INVESTIGATION CONTINUES. FURTHERMORE,
       THE OHIO UNIFORM INCIDENT REPORT COPY I RECEIVED
       DATED 10/24/2014 20:00 HOURS IN WHICH OFFICER ARBENZ,
       DAVID STATED NO CHARGES FILED ON THE OHIO UNIFORM
       INCIDENT REPORT PAGE 2 INCIDENT NUMBER 14 C684. ALSO
       ON THE CALL RECORD REPORT DATED 10/10/2014 18:38 HOURS,
       IN WHICH IT WAS STATED NO CHARGES FILED AS WELL.

       {¶21} Appellant has not offered an argument in support of this assignment of
error either.    But reading the assignment of error, appellant makes the same
argument here as in his first assignment of error.
       {¶22} As discussed above, the call report dated October 10, 2014, does not
relate to the incident giving rise to the violation at issue in this case. The incident at
                                                                                  -5-


issue in this case occurred on October 24, 2014. And also as discussed above, even
though the check box on the October 24, 2014 incident report indicated that no
charges were filed, Patrolman Arbenz informed appellant at the time of the incident
that he was going to file a citation in mayor’s court for appellant’s violation of the loud
noise ordinance. And Patrolman Arbenz followed through and filed the complaint.
       {¶23} Accordingly, appellant’s third assignment of error is without merit.
       {¶24} For the reasons stated above, the trial court’s judgment is hereby
affirmed.
DeGenaro, J., concurs.

Robb, J., concurs.